19 F.3d 34
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Benjamin AVALOS-ZARATE, Defendant-Appellant.
No. 93-2186.
United States Court of Appeals, Tenth Circuit.
March 8, 1994.

Before TACHA, BRORBY and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
This appeal is from an order of the district court sentencing defendant to 37 months of imprisonment to be followed by three years of supervised release.  Defendant appeals on the grounds that the district court erred in failing to sentence defendant at the low end of the applicable range of the United States Sentencing Guidelines and that he was placed in an incorrect criminal history category.  Defendant was sentenced within the applicable guideline range.  Therefore, this court lacks jurisdiction to consider the appeal.   United States v. Garcia, 919 F.2d 1478 (10th Cir.1990).  The appeal is DISMISSED.  The request of counsel, Mr. Richard C. Cauble, for leave to withdraw as counsel is granted.  The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470